Santillo v Santillo (2017 NY Slip Op 08156)





Santillo v Santillo


2017 NY Slip Op 08156


Decided on November 17, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 17, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


1354 CA 17-00292

[*1]CAROL A. SANTILLO, PLAINTIFF-RESPONDENT,
vTHOMAS J. SANTILLO, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


OSBORN, REED & BURKE, LLP, ROCHESTER (JEFFREY L. TURNER OF COUNSEL), FOR DEFENDANT-APPELLANT. 
BILGORE, REICH & KANTOR, LLP, ROCHESTER (THEODORE S. KANTOR OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Monroe County (James J. Piampiano, J.), entered November 7, 2016. The order denied defendant's motion for, inter alia, leave to renew his prior motion to vacate the qualified domestic relations order entered in February 1996. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Santillo v Santillo ([appeal No. 1] ___ AD3d ___ [Nov. 17, 2017]).
Entered: November 17, 2017
Mark W. Bennett
Clerk of the Court